Name: Regulation (EU) NoÃ 500/2012 of the European Parliament and of the Council of 13Ã June 2012 amending Council Regulation (EC) NoÃ 302/2009 concerning a multiannual recovery plan for bluefin tuna in the eastern Atlantic and Mediterranean
 Type: Regulation
 Subject Matter: fisheries;  natural environment;  information technology and data processing
 Date Published: nan

 16.6.2012 EN Official Journal of the European Union L 157/1 REGULATION (EU) No 500/2012 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 June 2012 amending Council Regulation (EC) No 302/2009 concerning a multiannual recovery plan for bluefin tuna in the eastern Atlantic and Mediterranean THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The Union is a Party to the International Convention for the Conservation of Atlantic Tunas (hereinafter the Convention). (2) At its 16th Special Meeting in 2008, the International Commission for the Conservation of Atlantic Tunas (hereinafter ICCAT), established by the Convention, adopted Recommendation 08-05 to establish a new recovery plan for bluefin tuna in the eastern Atlantic and in the Mediterranean, replacing the previous recovery plan adopted in 2006. In anticipation of Recommendation 08-05 becoming effective, Council Regulation (EC) No 302/2009 was adopted (3). (3) At its 17th Special Meeting in 2010, ICCAT adopted Recommendation 10-04 amending the multiannual recovery plan for bluefin tuna. In order to rebuild the stock, Recommendation 10-04 provides for a further reduction of the total allowable catch, for the strengthening of measures to reduce the fishing capacity and for the reinforcement of the control measures, in particular concerning the transfer and the caging operations, and foresees additional advice by the Standing Committee on Research and Statistics (SCRS) in 2012 on the identification of spawning grounds and on the creation of sanctuaries. (4) Recommendation 10-04 is binding on the Union. (5) In addition, certain provisions of Regulation (EC) No 302/2009 have become obsolete and should be deleted. Other provisions should be updated in order to reflect changes in legislation, in particular those resulting from the adoption of Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (4). (6) In order to provide for uniform conditions pertaining to transfer operations, caging operations and recording and reporting of tuna trap activities, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (5). (7) The term Community used in the enacting terms of Regulation (EC) No 302/2009 should be changed in order to take into account the entry into force, on 1 December 2009, of the Treaty of Lisbon. (8) Recommendation 10-04 became effective on 13 August 2011. However, all Contracting Parties to the Convention, including the Union, agreed to apply those of its provisions applicable to the observer coverage, in the case of the Union to be ensured by the Member States, from 1 January 2011. Consequently, it is appropriate for the corresponding provisions of this Regulation to apply retroactively from 1 January 2011. (9) Regulation (EC) No 302/2009 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 302/2009 is hereby amended as follows: (1) in Article 1, Article 4(13), Article 9(3), (4), (5), (8), (9) and (10), Article 11(1), Article 14(4), Article 15(3), Article 18(2), Article 21(1) and (4), Article 23(6), Article 29(1), (3), (4) and (5), Article 31(4) and Article 34(2) and (3), the noun Community, or the corresponding adjective, is replaced by the noun Union, or the corresponding adjective, and any grammatical adjustments needed as a consequence of this replacement shall be made; (2) in Article 1, the third paragraph is replaced by the following: The objective of the recovery plan that is in force from 2007 to the end of 2022 shall be to achieve a biomass corresponding to the maximum sustainable yield with at least 60 % probability.; (3) Article 2 is amended as follows: (a) point (d) is replaced by the following: (d) auxiliary vessel  means any vessel used to transport dead bluefin tuna (not processed) from a cage or a tuna trap to a designated port or to a processing vessel;; (b) point (h) is replaced by the following: (h) transfer operations  means: (i) any transfer of live bluefin tuna from the catching vessels net to the transport cage; (ii) any transfer of live bluefin tuna from the transport cage to another transport cage; (iii) any transfer of a cage with bluefin tuna from a towing vessel to another towing vessel; (iv) any transfer of dead bluefin tuna from the transport cage to an auxiliary vessel; (v) any transfer from a bluefin tuna farm or a tuna trap to a processing vessel or to a transport vessel, or any transfer of a cage containing bluefin tuna from one farm to another; (vi) any transfer of live bluefin tuna from a tuna trap to a transport cage.; (c) point (l) is replaced by the following: (l) farming  means the caging of bluefin tuna for a period longer than six months, with the aim of increasing the biomass;; (d) the following point is added: (q) responsible Member State  and Member State responsible  mean the flag Member State or the Member State in whose jurisdiction the tuna trap or farm is located or, if the farm or tuna trap is located on the high seas, the Member State where the tuna trap or farm operator is established;; (4) Article 4 is amended as follows: (a) paragraph 4 is replaced by the following: 4. No later than 30 September each year, Member States shall transmit to the Commission the provisional annual fishing plan relating to the following year. The Commission shall compile the provisional annual national fishing plans and integrate them into the Union fishing plan that is to be transmitted to the ICCAT Secretariat for endorsement by ICCAT. No later than 31 January each year, Member States shall transmit the final annual fishing plan to the Commission. The Commission shall compile the final annual national fishing plans and integrate them into the Union fishing plan that is to be transmitted to the ICCAT Secretariat by 1 March of each year.; (b) paragraphs 12 and 14 are deleted; (5) Article 5 is amended as follows: (a) paragraph 7 is replaced by the following: 7. Without prejudice to paragraph 6, the fishing capacity referred to in paragraphs 2 and 4 and Article 9 shall be reduced, so as to eliminate: (a) by the beginning of 2010, for each Member State, at least 25 % of the discrepancy between its fishing capacity and its fishing capacity commensurate with its quota; (b) by the beginning of 2011, for each Member State, at least 75 % of the discrepancy between its fishing capacity and its fishing capacity commensurate with its quota; (c) by the beginning of 2012, for each Member State, at least 95 % of the discrepancy between its fishing capacity and its fishing capacity commensurate with its quota; (d) by the beginning of 2013, for each Member State, 100 % of the discrepancy between its fishing capacity and its fishing capacity commensurate with its quota. The calculation of the fishing capacity reduction shall be based on the catch rates for categories of vessels in accordance with the methodology approved at the 2009 ICCAT annual meeting. This reduction requirement shall not apply to a Member State which demonstrates that its fishing capacity is commensurate with its quota.; (b) paragraph 9 is replaced by the following: 9. Each Member State shall establish a management plan in respect of fishing capacity for 2010-2013. That plan shall be submitted to the Commission by 15 August 2009, and shall include the information referred to in paragraphs 2, 4, 6 and 7. Furthermore, the plan shall include detailed information concerning the ways used, in addition to scrapping, by the Member State in order to eliminate overcapacity. If necessary, the plan shall be revised and submitted on an annual basis to the Commission by 15 August of each year. The Commission shall compile the national management plans and integrate them into the Union management plan of fishing capacity that is to be submitted to ICCAT for discussion and approval.; (6) Article 7 is amended as follows: (a) paragraph 2 is replaced by the following: 2. Purse seine fishing for bluefin tuna shall be prohibited in the eastern Atlantic and Mediterranean during the period from 15 June to 15 May.; (b) paragraph 6 is deleted; (7) in Article 14, paragraph 2 is replaced by the following: 2. No retroactive submissions shall be accepted. Subsequent changes to the lists referred to in paragraph 1 during a calendar year shall only be accepted if the notified fishing vessel is prevented from participating due to legitimate operational reasons or force majeure. In such circumstances the Member State concerned shall immediately inform the Commission of that fact, and shall provide: (a) full details of the fishing vessel(s) intended to replace a vessel referred to in paragraph 1; and (b) a comprehensive account of the reasons justifying the replacement and any relevant supporting evidence or references.; (8) in Article 18, paragraph 1 is replaced by the following: 1. In addition to complying with Articles 14, 15, 23 and 24 of Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (6), the master of an EU catching vessel shall, if applicable, enter in the logbook the information listed in Annex II to this Regulation. (9) in Article 19(1), the following subparagraph is added: Joint fishing operations with other CPCs shall not be permitted.; (10) Article 22 is replaced by the following: Article 22 Transfer operations 1. Before any transfer operation, the master of a catching or towing vessel or the operator of the farm or tuna trap where the transfer in question originates shall send to the competent authorities of the respective responsible Member State a prior notification of transfer indicating: (a) the name of the catching vessel, farm or tuna trap and the ICCAT register number; (b) the estimated time of transfer; (c) the estimate of the quantity of bluefin tuna to be transferred; (d) information on the position (latitude/longitude) where the transfer will take place as well as the identifiable cage numbers; (e) the name of the receiving towing vessel, the number of cages towed and, where appropriate, the ICCAT register number; (f) the port, farm or cage of destination of the bluefin tuna. 2. The authorities of the responsible Member State shall decide for each transfer operation whether to grant authorisation. For this purpose, a unique identification number shall, for each transfer operation, be assigned and communicated to the master of the fishing vessel, the tuna trap operator or the farm operator, as appropriate. Where authorisation is granted, that number shall comprise the three-letter CPC code, the four numbers indicating the year, and the three letters AUT , (authorisation), followed by sequential numbers. Where authorisation is refused, the number shall comprise the three letters of the CPCs code, the four numbers indicating the year, and the three letters NEG  (non-authorisation), followed by sequential numbers. Transfer operations shall not begin without a prior authorisation. The transfer shall be authorised or not authorised by the Member State responsible for the catching vessel, towing vessel, farm or tuna trap, as appropriate, within 48 hours following the submission of the prior notification of transfer. The Member State shall not authorise the transfer if, on receipt of the prior notification of transfer, it considers that: (a) the catching vessel or the tuna trap that is declared to have caught the fish does not have sufficient quota; (b) the quantity of fish has not been duly reported by the catching vessel or the tuna trap operator or has not been authorised to be caged, and has not been taken into account for the consumption of the quota that may be applicable; (c) the catching vessel that is declared to have caught the fish is not authorised to fish for bluefin tuna; or (d) the towing vessel declared to be the one to receive the transfer of fish is not registered in the ICCAT record of all other fishing vessels (catching vessels excluded) authorised to operate for bluefin tuna, referred to in Article 14(3), or is not equipped with a Vessel Monitoring System (VMS). 3. If the transfer is not authorised: (a) the Member State responsible for the catching vessel shall issue a release order and inform the master of the catching vessel that the transfer is not authorised and that the fish have to be released into the sea; (b) the master of the catching vessel, the farm operator or the tuna trap operator, as appropriate, shall release the fish into the sea; (c) the release of bluefin tuna into the sea shall be recorded by video camera and observed by an ICCAT regional observer who shall draft and submit a report together with the video recording to the ICCAT Secretariat. 4. The master of a catching or towing vessel, the tuna trap operator or the farm operator shall, at the end of the transfer operation, complete and transmit to the competent authorities of the responsible Member State the ICCAT transfer declaration, in accordance with the format set out in Annex VIIIa. Transfer declaration forms shall be numbered by the competent authorities of the Member State responsible for the vessel, farm or tuna trap where this transfer originates. The numbering system shall include the three-letter CPC code, followed by the four numbers indicating the year and three sequential numbers followed by the three letters ITD  (CPC-20**/xxx/ITD). The original transfer declaration shall accompany the transfer of the fish. A copy of the declaration shall be kept by the master of the catching vessel, the tuna trap operator, the master of the towing vessel or the farm operator. 5. Masters of vessels carrying out transfer operations (including towing vessels), shall record daily in their logbook both the weight and number of fish transferred, as well as the name, flag and ICCAT register number of the catching vessel, the name and ICCAT register number of any other vessels involved, the date and position of the transfer and the farm of destination. The logbook shall contain the details of all transfers carried out during the fishing season. It shall be kept on board and shall be accessible at any time for control purposes. 6. The authorisation for transfer by the responsible Member State shall not prejudge the authorisation of the caging operation. 7. The master of the catching vessel, farm operator or tuna trap operator that transfers bluefin tuna shall ensure that the transfer operations are monitored by video camera in the water. Two copies of each video record of the transfers shall be produced. One copy shall be transmitted to the regional observer and one to the CPC or national observer, as appropriate, on board the towing vessel. The copy that is transmitted to the CPC or national observer shall accompany the transfer declaration and the associated catches to which it relates. The ICCAT transfer declaration number shall be displayed at the beginning or at the end of each video record, which shall continuously display the time and date. The Member States shall provide copies of video records to the ICCAT Scientific Committee at the request of the Commission. 8. The ICCAT regional observer on board the catching vessel, as referred to in the ICCAT Regional Observer Programme set out in Annex VII, shall record and report on the transfer operations carried out, verify the position of the catching vessel when it is engaged in transfer operations, observe and estimate catches transferred and verify entries made in the prior transfer authorisation referred to in paragraph 2 and in the ICCAT transfer declaration referred to in paragraph 4. Where the estimation of catch by the regional observer is at least 10 % higher by number and/or average weight than declared by the master of the catching vessel, the Member State responsible for the catching vessel shall initiate an investigation which shall be concluded prior to the time of caging at the farm. Pending the results of this investigation, caging shall not be authorised and the catch section of the bluefin tuna catch document shall not be validated. 9. The ICCAT regional observers shall sign the ICCAT transfer declaration and clearly write their name and their ICCAT number. They shall verify that the ICCAT transfer declaration has been correctly filled in and duly transmitted to the master of the towing vessel. The tuna trap operator shall complete and send the ICCAT transfer declaration to the competent authorities of its Member State at the end of the transfer to the fishing vessel, in accordance with the format set out in Annex IV. 10. The Commission may adopt implementing acts laying down detailed rules pertaining to transfer operations under paragraphs 2 and 7 of this Article. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 38a.; (11) Article 24 is replaced by the following: Article 24 Caging operations 1. Within one week of the completion of the caging operation, the Member State responsible for the farm shall submit to the Member State or CPC whose flag vessels have fished the tuna, and to the Commission, a caging report that has been validated by an observer. The Commission shall promptly forward that information to the ICCAT Secretariat. The report shall contain the information included in the caging declaration as set out in the ICCAT Recommendation 06-07 on bluefin tuna farming. 2. Before any caging operation, the competent authority of the Member State responsible for the farm shall inform the responsible Member State or the flag CPC of the catching vessel of the caging of quantities caught by catching vessels flying its flag. 3. The Member State responsible for the catching vessel shall request the Member State or CPC responsible for the farm to seize the catches and release the fish into the sea in accordance with the procedure set out in Article 22(3), if it considers, on receipt of the information referred to in paragraph 2, that: (a) the catching vessel that is declared to have caught the fish did not have sufficient quota for the bluefin tuna that were put into the cage; (b) the quantity of fish has not been duly reported by the catching vessel and has not been taken into account for the calculation of the quota applicable; (c) the catching vessel that is declared to have caught the fish is not authorised to fish for bluefin tuna. 4. The caging operation shall not begin without the prior authorisation of the flag CPC or Member State responsible for the catching vessel. Bluefin tuna shall be caged before 31 July unless the Member State or CPC responsible for the farm receiving the fish provides valid reasons, including force majeure. Such reasons shall be submitted with the caging report. 5. The Member State responsible for the farm shall take the necessary measures to prohibit any placing in cages for the purpose of farming or fattening bluefin tuna that is not accompanied by the documentation required by ICCAT, including that required by this Regulation and by Regulation (EU) No 640/2010 of the European Parliament and of the Council of 7 July 2010 establishing a catch documentation programme for bluefin tuna Thunnus thynnus (7). Such documentation must be accurate and complete and have been validated. 6. The caging shall be authorised or not authorised by the responsible Member State or responsible CPC, as appropriate, within 48 hours following the submission of the information referred to in paragraph 2. If the caging is not authorised, the Member State or CPC responsible for the catching vessel shall issue a release order to the Member State or CPC responsible for the towing vessel and/or to the Member State or CPC responsible for the farm, as appropriate, in accordance with Article 22(3). 7. The Member State responsible for the farm shall ensure that caging operations are monitored by video camera in the water. One video record shall be produced for each caging operation. The ICCAT transfer declaration number shall be displayed at the beginning or at the end of each video record, which shall continuously display the time and the date. 8. Where there is a difference of more than 10 %, by average weight or by number, between the estimate by the regional observer and the farm operator, the Member State responsible for the farm shall, in cooperation with the flag State of the catching vessel, initiate an investigation. Pending the results of this investigation, harvesting shall not take place and the farming section of the bluefin tuna catch document shall not be validated. If the investigation is not concluded within 10 working days or if the outcome of the investigation indicates that the number or the average weight of bluefin tuna is more than 10 % higher than that declared by the farm operator, the flag CPC or Member State responsible for the catching vessel shall issue a release order in respect of the number or weight in excess. The Member State responsible for the farm shall ensure that the farm operator complies with the release order within 48 hours following the arrival of a regional observer. The release shall be carried out in accordance with Article 22(3). If the final estimation at the time of caging in the farm is greater than the final estimation at the time of first transfer from the catching vessel, the Member State or CPC responsible for the catching vessel shall decide on the final quota uptake to be validated in the bluefin tuna catch document(s) concerned. 9. Member States shall initiate pilot studies on how to better estimate both the number and weight of bluefin tuna at the point of capture and caging, including through the use of stereoscopical systems, and shall report the results thereof to the ICCAT Scientific Committee. A sampling programme and/or an alternative programme shall be established at the time of caging in order to improve the counting of the caged fish and the estimations of their weight. 10. The Commission may adopt implementing acts laying down detailed rules pertaining to the caging operations under paragraphs 6, 7, 8 and 9 of this Article. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 38a. (12) in Article 25(1), the following subparagraphs are added: Fishing vessels that are included in the ICCAT record of catching vessels authorised to fish actively for bluefin tuna, referred to in Article 14(3), shall begin to transmit VMS data to ICCAT at least 15 days before the opening of the fishing season and shall continue to transmit that data for at least 15 days after the closure of the fishing season unless a request is sent in advance to the Commission for the vessel to be removed from the ICCAT record of vessels. For control purposes, the transmission of VMS data from catching vessels that are authorised to fish actively for bluefin tuna shall not be interrupted when vessels are in port unless a system of hailing in and out of port is in operation. Fishing vessels that are included in the ICCAT record of all other fishing vessels (catching vessels excluded) authorised to operate for bluefin tuna, referred to in Article 14(3), shall transmit VMS data to ICCAT throughout the whole period of authorisation.; (13) Article 26 is replaced by the following: Article 26 Recording and reporting of tuna trap activities 1. Within 48 hours of the end of every fishing operation using tuna traps, catches shall be recorded and the data transmitted, by electronic or other means, to the competent authority of the Member State responsible for the tuna trap concerned. This record shall include details of the estimated quantities remaining in the tuna trap. 2. Each Member State shall, upon receipt of the record referred to in paragraph 1, forward it by electronic means to the Commission. In turn, the Commission shall promptly forward the information to the ICCAT Secretariat. 3. The Commission may adopt implementing acts laying down detailed rules pertaining to the recording and reporting of tuna trap activities under paragraph 1 of this Article. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 38a.; (14) in Article 29(2), the following subparagraph is added: If, at any time, more than 15 fishing vessels of a Member State are engaged in bluefin tuna fishing activities in the Convention area, that Member State shall deploy an inspection vessel for the purposes of inspection and control at sea in the Convention area throughout the period that those vessels are there. This obligation shall be deemed to have been complied with where Member States cooperate to deploy an inspection vessel or where an EU inspection vessel is deployed in the Convention area.; (15) in Article 30, paragraph 1 is replaced by the following: 1. In respect of vessels active in the bluefin tuna fishery, each Member State shall ensure at least the following percentage levels of national observer coverage: (a) 100 % of its active purse seine catching vessels equal to or less than 24 m in 2011; (b) 100 % of its active purse seine catching vessels equal to or less than 20 m in 2012; (c) 20 % of its active pelagic trawlers (over 15 m); (d) 20 % of its active longline catching vessels (over 15 m); (e) 20 % of its active baitboats (over 15 m); (f) 100 % of its tuna traps during the harvesting process; (g) 100 % of its towing vessels.; (16) Article 31 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Each Member State shall ensure that an ICCAT regional observer is present on: (a) all purse seine vessels over 24 m during the entire 2011 fishing season; (b) all purse seine vessels over 20 m during the entire 2012 fishing season; (c) all purse seine vessels, irrespective of their length, during the entire fishing season, from 2013 onward. Purse seine vessels referred to in (a), (b) and (c) without an ICCAT regional observer shall not be authorised to fish or to operate in the bluefin tuna fishery.; (b) in paragraph 2, the following subparagraph is added: If bluefin tuna is harvested from the cage and traded as fresh products, the ICCAT regional observer that observes the harvest may be a national of the Member State responsible for the farm.; (17) Article 32 is replaced by the following: Article 32 Access to video records 1. Each Member State shall ensure that the video records referred to in Article 22(7) and Article 24(7) are made available to the ICCAT inspectors and observers. 2. Each Member State responsible for a farm shall ensure that the video records referred to in Article 22(7) and Article 24(7) are made available to Union inspectors and observers. 3. Each Member State shall take the necessary measures to avoid any replacement, editing or manipulation of the original video record.; (18) the following Article is inserted: Article 33a Transmission of inspection plans No later than 30 September each year, Member States shall transmit to the Commission their inspection plan for the following year. The Commission shall compile the national inspection plans and integrate them into the Union inspection plan that is to be transmitted to the ICCAT Secretariat for endorsement by ICCAT.; (19) in Article 34, paragraph 1 is replaced by the following: 1. Union trade, landing, imports, exports, placing in cages for fattening or farming, re-exports and transhipments of eastern Atlantic and Mediterranean bluefin tuna that are not accompanied by accurate, complete and validated documentation required by this Regulation and by Regulation (EU) No 640/2010 shall be prohibited; (20) the following Article is inserted: Article 38a Committee procedure 1. The Commission shall be assisted by the Committee for Fisheries and Aquaculture established by Article 30(1) of Regulation (EC) No 2371/2002. That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply.; (21) Annex III is replaced by the text in Annex I to this Regulation; (22) Annex VI is amended as follows: (a) in paragraph 1, the following point is added: (q) transhipment at sea.; (b) paragraph 2 is replaced by the following: 2. In the case of any boarding and inspection of a fishing vessel during which the authorised inspectors observe an activity or condition that would constitute a serious violation, as defined in paragraph 1, the authorities of the flag State of the inspection vessels shall immediately notify the flag State of the fishing vessel, directly as well as through the ICCAT Secretariat. In such situations the inspectors shall, where possible, also inform the competent authorities of the flag State of the fishing vessel, as notified to the ICCAT Secretariat, and any inspection ship of the flag State of the fishing vessel known to be in the vicinity. ICCAT inspectors shall register the inspections undertaken and any infringements detected in the fishing vessels logbook.; (c) in the first subparagraph of paragraph 3 the word immediately is replaced by within 72 hours; (d) paragraph 7 is replaced by the following: 7. Subject to the arrangements agreed under paragraph 12 of this Annex, a vessel employed for the time being in fishing for tuna or tuna-like fishes in the Convention area outside the waters within its national jurisdiction shall stop when given the appropriate signal in the International Code of Signals by a ship carrying an inspector unless it is actually carrying out fishing operations, in which case it shall stop immediately that it has finished such operations. The master of the vessel shall permit the inspector, who may be accompanied by a witness, to board it and, in this respect, shall provide a boarding ladder. The master shall enable the inspector to make such examination of catch or gear and any relevant documents as the inspector deems necessary to verify the observance of the ICCAT Commissions recommendations in force in relation to the flag State of the vessel concerned and the inspector may ask for any explanations that are deemed necessary. An inspector party shall consist of a maximum of two ICCAT inspectors unless additional inspectors are warranted by circumstances. An assistant may accompany the inspector party for trainee purposes only.; (23) in Annex VII, paragraph 1 is deleted; (24) the text in Annex II to this Regulation is inserted as Annex VIIIa. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 13 June 2012. For the European Parliament The President M. SCHULZ For the Council The President N. WAMMEN (1) OJ C 24, 28.1.2012, p. 116. (2) Position of the European Parliament of 23 May 2012 (not yet published in the Official Journal) and decision of the Council of 11 June 2012. (3) OJ L 96, 15.4.2009, p. 1. (4) OJ L 343, 22.12.2009, p. 1. (5) OJ L 55, 28.2.2011, p. 13. (6) OJ L 343, 22.12.2009, p. 1.; (7) OJ L 194, 24.7.2010, p. 1.; ANNEX I ANNEX III ANNEX II ANNEX VIIIa